PER CURIAM.
WRIT GRANTED.
The judgment of the court of appeal, 567 So.2d 188, setting aside relator’s termination as a police officer and reinstating him to his former position in the classified service is amended to provide that relator is entitled to be paid all salaries and wages withheld during the period of illegal separation, against which amount shall be credited and set-off all wages and salaries earned by relator in private employment in the period of separation, in accordance with LSA-R.S. 49:113.